DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 08/15/2020. Claims 1-20 are pending in this application. Claims 1-15 have been amended. Claims 16-20 are added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “lubricant delivery means” in line of claim 1 has been interpreted as “a drip tube”, “internal orifice” or “a filter net”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the component" in line 5 which is unclear and renders the claim indefinite. It is unclear what structure corresponds to the limitation. 
Claim 2 recites the limitation “four evaporators” in line 2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “the at least two evaporators” or something else. For examination purposes, the limitation has been interpreted as “the at least two evaporators”.
Claim 2 recites the limitation “an expansion valve” in line 3 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “the associated expansion valves” or something else. For examination purposes, the limitation has been interpreted as “the associated expansion valves”.
Claim 5 recites the limitation “the system” in line 2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a lubricant management system”, “a heat flux management system”, or something else. For examination purposes, the limitation has been interpreted as “the heat flux management system”.
Claim 9 recites the limitation “an expansion valve” in lines 2-3 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “the associated expansion valves” or something else. For examination purposes, the limitation has been interpreted as “an additional expansion valve”.
Claim 10 recites the limitation “the system” in line 2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a lubricant management system”, “a heat flux management system”, or something else. For 
Claim 10 recites the limitation “the expansion valve” in line 2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “the associated expansion valves” or something else. For examination purposes, the limitation has been interpreted as “the additional expansion valve”.
Claim 11 recites the limitation “the expansion valve” in line 2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “the associated expansion valves” or something else. For examination purposes, the limitation has been interpreted as “the additional expansion valve”.
Claim 12 recites the limitation "A heat flux management system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “The heat flux management system”.
Claim 13 recites the limitation "A vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “The vehicle”.
Claim 14 recites the limitation "an expansion valve" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the expansion valve”.
Claim 14 recites the limitation "an expansion valve" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the expansion valve”.
Claim 14 recites the limitation "the evaporator" in the last line.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the at least two evaporators”.
Claim 15 recites the limitation "the heat pump condenser" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a heat pump condenser”.
Claim 17 recites the limitation "the accumulator sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a accumulator sensor”.
Claim 20 recites the limitation "the heat pump condenser" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a heat pump condenser”.
Claims 3-4, 6-8, 16 and 18-19 are rejected by the virtual dependency of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabel et al. (6,318,116).
Regarding claim 1, Gabel discloses a lubricant management system (20) in a heat flux management system for an electric vehicle, comprising a vehicle air conditioning circuit (10) comprising a refrigeration cycle refrigerant circuit (10) comprising at least a condenser (14) in thermal communication with a heat source (air), at least two evaporators (18 and 21) each associated with an expansion valve (16 and 23), and a refrigerant compressor (12), wherein the components are fluidly connected to one another by a refrigerant line (24), an accumulator (20) having a lubricant storage capacity (storage space) and comprising lubricant delivery means (30 and 42), the accumulator (20) being fluidly coupled in the refrigerant line (24) downstream of the at least two evaporators (18 and 21) and upstream of the refrigerant compressor (12), 
wherein the at least two evaporators (18 and 21) are each fluidly connected in parallel downstream of the condenser (14) and upstream of the accumulator (20) and the associated expansion valves (18 and 21) are operable to control a refrigerant flow rate through the at least two evaporators (18 and 21) sequentially to flush lubricant from the at least two evaporators (18 and 21) to the lubricant storage capacity of the accumulator (20; see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabel in view of Alsenz (5,035,119).
Regarding claim 1, Gabel discloses a lubricant management system (20) in a heat flux management system for an electric vehicle, comprising a vehicle air conditioning circuit (10) comprising a refrigeration cycle refrigerant circuit (10) comprising at least a condenser (14) in thermal communication with a heat source (air), at least two evaporators (18 and 21) each associated with an expansion valve (16 and 23), and a refrigerant compressor (12), wherein the components are fluidly connected to one another by a refrigerant line (24), an accumulator (20) having a lubricant storage capacity (storage space) and comprising lubricant delivery means (30 and 42), the accumulator (20) being fluidly coupled in the refrigerant line (24) downstream of the at least two evaporators (18 and 21) and upstream of the refrigerant compressor (12),
wherein the at least two evaporators (18 and 21) are each fluidly connected in parallel downstream of the condenser (14) and upstream of the accumulator (20) and the associated expansion valves (18 and 21) are operable to control a refrigerant flow rate through the at least two evaporators (18 and 21) sequentially to the lubricant storage capacity of the accumulator (20; see figure 1).
However, Gabel fails to disclose the associated expansion valves are operable to control a refrigerant flow rate through the at least two evaporators sequentially to flush lubricant from the at least two evaporators to the lubricant storage capacity of the accumulator.
Alsenz teaches a refrigeration cycle comprising a control device (200 and 10) the associated expansion valves (38) are operable to control a refrigerant flow rate through 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Gabel to incorporate a controller and claimed lubricant oil flush control as taught by Alsenz in order to provide automatic control of the expansion valve to eliminate oil buildup in the evaporator.
Regarding claim 2, Gabel discloses the refrigeration cycle refrigerant circuit comprises four evaporators (the at least two evaporators 18 and 21) each associated with an expansion valve (16 and 23; see figure 1).
Regarding claim 3, Gabel discloses the at least two evaporators (18 and 21) are two or more of: a powertrain chiller, a battery chiller, a cabin evaporator (front evaporator 18) and a condenser/evaporator (rear evaporator 21; see figure 1).
Regarding claim 5, Gabel as modified discloses the system comprises a controller (200 and 10, Alsenz) configured to actuate the expansion valves (16 and 23) associated with each of the at least two evaporators (18 and 21; see figure 1 of Gabel and figure 11 of Alsenz). 
Shimizu teaches an air conditioner comprises a controller (30) configured to actuate the expansion valves (15) associated with each of the at least two evaporators (16; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of 
Regarding claim 6, Gabel as modified discloses the controller (200 and 10, Alsenz) is operable to open the expansion valve (16) associated with a first evaporator (18) of the at least two evaporators (18 and 21) and close the expansion valve (23) associated with a second evaporator (21) of the at least two evaporators (18 and 21; see figure 1 of Gabel and figure 11 of Alsenz).
Regarding claim 7, Gabel as modified discloses the controller (200 and 10, Alsenz) is operable to open the expansion valve (23) associated with the second evaporator (21) and close the expansion valve (16) associated with the first evaporator (18; see figure 1 of Gabel and figure 11 of Alsenz).
Regarding claim 8, Gabel as modified discloses the controller (200 and 10, Alsenz) is operable to actuate fluid flow sequentially through the first evaporator (18) and then through the second evaporator (21; see figure 1).
Regarding claim 12, Gabel discloses a heat flux management system (10) comprising the lubricant management system (20) according to claim 1 (see figure 2).
Regarding claim 13, Gabel discloses a vehicle comprising an engine (it is understood to one having ordinary skill in the art a vehicle comprising an engine in order to provide power) and the heat flux management system (10) according to claim 12, wherein the engine is electrochemically powered (see figure 2).
Regarding claim 14, Gabel as modified in claim 1 above discloses a method of lubricant management in an electric vehicle, comprising: 
providing the lubricant management system (20) according to claim 1; 

closing an expansion valve (16) associated with a first evaporator (18) of the at least two evaporators (18 and 21; see figure 2); 
opening an expansion valve (23) associated with a second evaporator (21) of the at least two evaporators (18 and 21; see figure 2); 
flushing refrigerant mixture (refrigerant and oil) through the second evaporator (21) to flush lubricant trapped in the second evaporator (21) to the accumulator (20; Col. 17, lines 51-68 of Alsenz; see figure 2 of Gabel and figure 11 of Alsenz); 
opening the closed expansion valve (23) associated with the second evaporator (21; the controller of Alsenz performs the claim feature; see figure 11 of Alsenz); 
closing the open expansion valve (23) associated with the second evaporator (21; the controller of Alsenz performs the claim feature; see figure 11 of Alsenz); 
flushing refrigerant mixture (refrigerant and oil) through the first evaporator (18) to flush lubricant trapped in the evaporator (18) to the accumulator (20; Col. 17, lines 51-68 of Alsenz; see figure 2 of Gabel and figure 11 of Alsenz).
Regarding claim 19.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabel in view of Alsenz as applied to claim 1 above and further in view of Ishiyama (2021/0010725).
Regarding claim 4, Gabel as modified fails to disclose the accumulator comprises a sensor operable to monitor lubricant content in a refrigerant mixture.
Ishiyama teaches refrigeration cycle apparatus comprising an oil concentration sensor (53) which configured to detect an oil concentration of liquid stored in oil reservoir (6). A controller (102) configured to control valves in accordance with an output of oil concentration sensor (53; paragraph [0078]; see figures 1-2). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Gabel to incorporate an oil concentration sensor as taught by Ishiyama in order to detect the oil concentration in the refrigerant mixture thus the expansion valves is controlled more precisely.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabel in view of Alsenz as applied to claim 5 above and further in view of Ishiyama.
Regarding claim 17, Gabel as modified fails to disclose the accumulator sensor is operably linked to the controller which is configured to actuate the lubricant delivery means to maintain a required content of lubricant in the refrigerant mixture.
Ishiyama teaches refrigeration cycle apparatus comprising an oil concentration sensor (53) which configured to detect an oil concentration of liquid stored in oil 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Gabel to incorporate an oil concentration sensor as taught by Ishiyama in order to detect the oil concentration in the refrigerant mixture thus the expansion valves is controlled more precisely.
Regarding claim 18, Gabel as modified fails to disclose the required content is between about 1.5% and about 4% (volume/volume) oil. However, since the system of Gabel includes the sensor of Ishiyama and the sensor configured to detect the oil concentration in the mixture, it would have been obvious to one having ordinary skill in the art that the claimed range of oil concentration is just an optimization of range which can be achieved through routine experimentation (see MPEP 2144.05 section A). 

Claims 1-3, 5-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al. (2019/0225047) in view of Gabel and Alsenz.
Regarding claim 1, Porras discloses a lubricant management system (156) in a heat flux management system (150) for an electric vehicle, comprising a vehicle air conditioning circuit (156) comprising a refrigeration cycle refrigerant circuit (156) comprising at least a condenser (190) in thermal communication with a heat source (air), at least two evaporators (192 and 194) each associated with an expansion valve (208), and a refrigerant compressor (196), wherein the components are fluidly connected to one another by a refrigerant line (186), wherein the at least two 
However, Gabel fails to disclose an accumulator having a lubricant storage capacity and comprising lubricant delivery means, the accumulator being fluidly coupled in the refrigerant line downstream of the at least two evaporators and upstream of the refrigerant compressor, wherein the at least two evaporators fluidly connected upstream of the accumulator and the associated expansion valves are operable to control a refrigerant flow rate through the at least two evaporators sequentially to the lubricant storage capacity of the accumulator, the associated expansion valves are operable to control a refrigerant flow rate through the at least two evaporators sequentially to flush lubricant from the at least two evaporators to the lubricant storage capacity of the accumulator.
Gabel teaches a refrigeration apparatus for a vehicle comprising an accumulator (20) having a lubricant storage capacity (storage space) and comprising lubricant delivery means (30 and 42), the accumulator (20) being fluidly coupled in the refrigerant line (24) downstream of the at least two evaporators (18 and 21) and upstream of the refrigerant compressor (12), wherein the at least two evaporators (18 and 21) are each fluidly connected in parallel downstream of the condenser (14) and upstream of the accumulator (20) and the associated expansion valves (18 and 21) are operable to control a refrigerant flow rate through the at least two evaporators (18 and 21) sequentially to the lubricant storage capacity of the accumulator (20; see figure 1).

Alsenz teaches a refrigeration cycle comprising a control device (200 and 10) the associated expansion valves (38) are operable to control a refrigerant flow rate through the at least two evaporators (214 and 215) sequentially to flush lubricant from the at least two evaporators (214 and 215) to the accumulator (218 and 220; Col. 17, lines 51-68; see figure 11).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Porras to incorporate claimed lubricant oil flush control as taught by Alsenz in order to provide automatic control of the expansion valve to eliminate oil buildup in the evaporator.
 Regarding claim 2, Porras discloses the refrigeration cycle refrigerant circuit (156) comprises four evaporators (the at least two evaporators 192 and 194) each associated with an expansion valve (208; see figure 1).
Regarding claim 3, Porras discloses the at least two evaporators (208) are two or more of: a powertrain chiller, a battery chiller, a cabin evaporator (front evaporator 192) and a condenser/evaporator (rear evaporator 194; see figure 1).
Regarding claim 5, Porras as modified discloses the system comprises a controller (212, Porras) configured to actuate the expansion valves (208) associated 
Regarding claim 6, Porras as modified discloses the controller (212, Porras) is operable to open the expansion valve (208) associated with a first evaporator (192) of the at least two evaporators (192 and 194) and close the expansion valve (208) associated with a second evaporator (194) of the at least two evaporators (192 and 194; see figure 1 of Porras and figure 11 of Alsenz).
Regarding claim 7, Porras as modified discloses the controller (212, Porras) is operable to open the expansion valve (208) associated with the second evaporator (194) and close the expansion valve (208) associated with the first evaporator (192; see figure 1 of Porras and figure 11 of Alsenz).
Regarding claim 8, Porras as modified discloses the controller (212, Porras) is operable to actuate fluid flow sequentially through the first evaporator (192) and then through the second evaporator (194; see figure 1 of Porras and figure 11 of Alsenz).
Regarding claim 9, Porras as modified discloses a heat pump condenser (166) is associated with an expansion valve (208; see figure 1), wherein the expansion valve (208) associated with the heat pump condenser (166) is operable to control refrigerant mixture flow between the heat pump condenser (166) and the at least two evaporators (192 and 194; see figure 1).
Regarding claim 10, Porras as modified discloses the system (150) comprises a controller (212, Porras) configured to actuate the expansion valve (208) associated with the heat pump condenser (166; see figure 1 of Porras and figure 11 of Alsenz).
Regarding claim 11, Porras as modified discloses the controller (212, Porras) actuates the expansion valve (208) associated with the heat pump condenser (166) to induce an increased refrigerant mixture circulation rate capable of flushing trapped lubricant (oil) from the at least two evaporators (192 and 194, Porras) to the accumulator (20, Gabel; Col. 17, lines 51-68 of Alsenz; see figure 1 of Porras, figure 1 of Gabel and figure 11 of Alsenz)
Regarding claim 12, Porras discloses a heat flux management system (150, Porras) comprising the lubricant management system (20, Gabel) according to claim 1 (see figure 1 of Porras and figure 1 of Gabel).
Regarding claim 13, Porras discloses a vehicle comprising an engine (it is understood to one having ordinary skill in the art a vehicle comprising an engine in order to provide power) and the heat flux management system (150) according to claim 12, wherein the engine is electrochemically powered (the vehicle is an electrified vehicle refrigerant system; see figure 1).
Regarding claim 14, Porras as modified in claim 1 above discloses a method of lubricant management in an electric vehicle (abstract), comprising: 
providing the lubricant management system (150) according to claim 1; 
operating the refrigerant compressor (190) to initiate a refrigerant mixture (refrigerant and oil) circulation in the refrigerant circuit for a selected time period at an operating circulation rate (it is understood that the system is operated at certain operating circulation rate in order to circulate the fluid in the system; see figure 1); 
closing an expansion valve (208) associated with a first evaporator (192) of the at least two evaporators (192 and 194; see figure 1); 

flushing refrigerant mixture (refrigerant and oil) through the second evaporator (194) to flush lubricant trapped in the second evaporator (194) to the accumulator (20, Gabel; Col. 17, lines 51-68 of Alsenz; see figure 1 of Porras, figure 1 of Gabel and figure 11 of Alsenz); 
opening the closed expansion valve (208) associated with the second evaporator (194; the controller of Porras performs the claim feature when incorporate the expansion valve control of Alsenz; Col. 17, lines 51-68; see figure 11 of Alsenz); 
closing the open expansion valve (208) associated with the second evaporator (194; the controller of Porras performs the claim feature when incorporate the expansion valve control of Alsenz; Col. 17, lines 51-68; see figure 11 of Alsenz); 
flushing refrigerant mixture (refrigerant and oil) through the first evaporator (192) to flush lubricant trapped in the evaporator (192) to the accumulator (20, Gabel; Col. 17, lines 51-68 of Alsenz; see figure 1 of Porras, figure 1 of Gabel and figure 11 of Alsenz).
Regarding claim 19, Porras as modified discloses the increased refrigerant mixture circulation rate to provide flushing of the trapped lubricant is higher than the operating refrigerant mixture circulation rate during a cooling or heating cycle of refrigerant in the air conditioning circuit (156; Col. 17, lines 51-68; see figure 1 of Porras, figure 1 of Gabel and figure 11 of Alsenz).
Regarding claim 20, Porras as modified discloses a heat pump circuit (154) with a heating function comprising at least one thermodynamic cycler (200) fluidly connected to the heat pump condenser (166) and the refrigerant compressor (190) by a refrigerant .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras in view of Gabel and Alsenz as applied to claim 1 above and further in view of Ishiyama.
Regarding claim 4, Porras as modified fails to disclose the accumulator comprises a sensor operable to monitor lubricant content in a refrigerant mixture.
Ishiyama teaches refrigeration cycle apparatus comprising an oil concentration sensor (53) which configured to detect an oil concentration of liquid stored in oil reservoir (6). A controller (102) configured to control valves in accordance with an output of oil concentration sensor (53; paragraph [0078]; see figures 1-2). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Porras to incorporate an oil concentration sensor as taught by Ishiyama in order to detect the oil concentration in the refrigerant mixture thus the expansion valves is controlled more precisely.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras in view of Gabel and Alsenz as applied to claim 5 above and further in view of Ishiyama.
Regarding claim 17, Porras as modified fails to disclose the accumulator sensor is operably linked to the controller which is configured to actuate the lubricant delivery means to maintain a required content of lubricant in the refrigerant mixture.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Porras to incorporate an oil concentration sensor as taught by Ishiyama in order to detect the oil concentration in the refrigerant mixture thus the expansion valves is controlled more precisely.
Regarding claim 18, Porras as modified fails to disclose the required content is between about 1.5% and about 4% (volume/volume) oil. However, since the system of Porras includes the sensor of Ishiyama and the sensor configured to detect the oil concentration in the mixture, it would have been obvious to one having ordinary skill in the art that the claimed range of oil concentration is just an optimization of range which can be achieved through routine experimentation (see MPEP 2144.05 section A). 
Regarding claim 19, Porras as modified discloses the increased refrigerant mixture circulation rate to provide flushing of the trapped lubricant (Col. 17, lines 51-68, Alsenz) is higher than the operating refrigerant mixture circulation rate during a cooling or heating cycle of refrigerant in the air conditioning circuit (10; see figure 1 of Gabel and figure 11 of Alsenz).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763